Citation Nr: 0015724	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a compensable rating for residuals of a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1953 to April 1955.

The veteran filed a claim in May 1996 for service connection 
for an eye injury, depression, and peptic ulcer.  This appeal 
arises from the August 1996 rating decision from the Winston-
Salem Regional Office (RO) that denied the veteran's claim 
for service connection for a right eye injury and for 
depression and granted service connection for history of 
duodenal ulcer and assigned an evaluation of 0 percent.  A 
Notice of Disagreement was filed in April 1997 as to the 
issues of service connection for a right eye injury and 
depression and a Statement of the Case was issued in May 
1997.  A substantive appeal was filed in June 1997 with no 
hearing requested.  A Notice of Disagreement as to the issue 
of entitlement to a rating in excess of 0 percent for history 
of duodenal ulcer was filed in July 1997 and a Supplemental 
Statement of the Case including this issue was issued in 
September 1997.  A substantive appeal was filed in September 
1997 with no hearing requested.

In writing in September 1997, the veteran withdrew his appeal 
of the issue of entitlement to service connection for a right 
eye injury.

This case was remanded in August 1999 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric 
disability is not plausible, there being no nexus between any 
current disability and military service.

2.  The veteran's claim for a compensable rating for 
residuals of a duodenal ulcer is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

3.  There is no showing that the veteran has had recurring 
ulcer symptoms once or twice yearly. 


CONCLUSIONS OF LAW

1.  The veteran has not stated a well grounded claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.   The criteria for the assignment of a compensable rating 
for residuals of a duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.114, Diagnostic 
Code 7305 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Associated with the file in July 1996 was a notation from the 
National Personnel Records Center that the veteran's service 
medical records could not be located.  It was likely that 
they were damaged in a fire on July 12, 1973.

Records from the Office of the Surgeon General, Department of 
the Army, includes notations that the veteran was 
hospitalized in August 1953 with diagnoses of pityriasis 
versicolor of the thorax, generally, and ulcer of the 
duodenum.  He was additionally hospitalized in August 1953 
with diagnoses of giardiasis and Cestode infection, otherwise 
noted as tapeworm infection.  The veteran was hospitalized in 
September 1953 with diagnoses of Cestode infection, otherwise 
noted as tapeworm infection.  He was additionally 
hospitalized in September 1993 with diagnoses of ulcer of the 
duodenum and pityriasis versicolor of the thorax.  In May 
1954, the veteran was hospitalized with a diagnosis of an 
organic mental disability.

On a VA examination for Aid and Attendance purposes in 
October 1994, it was noted that the veteran had diagnoses 
that included depression.  

In May 1996, the veteran filed a claim for service connection 
for disabilities to include depression and peptic ulcer.

In a statement from July 1996, the veteran's spouse indicated 
that the veteran had changed from being a happy person to 
being withdrawn and nervous and did not trust people after he 
returned from his service in Korea.  He would cry in his 
sleep and indicate that the "Charlies" were coming.  In May 
1955, a doctor gave him some medicine that helped.  He 
additionally was hospitalized in 1960.  He said while he was 
in service, he was afraid for his life and that he saw dead 
women and children.  He stated that he was in the mental ward 
while in the service, and he was diagnosed with post war 
syndrome.    

VA outpatient records from December 1993 to April 1996 were 
associated with the file and include that in December 1993, 
the veteran was seen with complaints to include anxiety and 
depression.  The diagnostic impressions included depression.  
A further record from December 1993 shows the veteran was 
hospitalized and diagnoses included dysthymia.  

A VA hospital record shows the veteran was admitted from 
April 1994 to May 1994 for pain in the hip.  He stated he 
could not take Motrin as it upset his stomach, however, he 
denied having any specific history of ulcer.  He complained 
of feeling depressed.  He was given medications that would 
not cause gastrointestinal symptoms.  The diagnoses included 
history of neurotic depression and history of peptic ulcer 
disease.

In June 1994, the veteran was seen with diagnoses including 
history of neurotic depression and history of peptic ulcer 
disease.  He complained of sleeping problems and blackouts.  
He had a forced retirement that signaled the onset of severe 
depression.  He was a Korean combat veteran and he reported 
psychiatric treatment in Korea for impulsive violent 
behavior.  He quit work in April 1993.  He reported that 
vision problems had affected his job.  

An additional record from June 1994 indicated that the 
veteran was prescribed antacid extra strength.  

Another record from June 1994 shows that the veteran was 
diagnosed with dysthymia.  

A record from July 1994 shows the veteran was seen with 
complaints of "not doing well".  He had suicidal thoughts.  
He was out of medication.  

A record from August 1994 indicates that the veteran had 
dysthymia.  

In August 1994, the veteran was seen with complaints of left 
flank pain associated with nausea.  The impression included 
probable small left distal ureteral stone.

An additional record shows the veteran was admitted at the VA 
hospital in August 1994 for pain control from a left uretal 
stone.  Discharge medications included an antacid.  The 
diagnoses included history of depression and history of 
peptic ulcer disease.  

In September 1994, the veteran was seen with complaints of 
depression.  He had suicidal thoughts.  

In November 1994, the veteran was seen with complaints to 
include lower abdominal pain.  He additionally complained of 
depression.  The diagnostic impressions included questionable 
prostatitis and depression.  

An additional record from November 1994 shows the veteran was 
seen at the Mental Hygiene clinic for an increase in his 
medication.  It was noted that the veteran gave a description 
of symptoms of generalized anxiety disorder with intermittent 
panic attacks and agoraphobia.  

In February 1995, the veteran was seen with complaints of 
discomfort in the chest for two days.  He had nausea and 
vomiting.  The pain radiated to the left shoulder.  On 
examination, the abdomen was soft.  There was slight 
tenderness of the epigastric area.  The diagnostic impression 
included chest pain and probable esophageal spasm, atypical. 

A record from June 1995 from the Mental Hygiene Clinic shows 
the veteran reported a long history of psychiatric problems.  
He had numerous nervous breakdowns from childhood to 
adulthood.  He described himself as having a split 
personality.  

A record from July 1995 notes that the veteran reported no 
history of peptic ulcer. 

An additional record from July 1995 includes an assessment of 
neurotic depression and sleep disorder.  

In April 1996, the veteran was seen for treatment of 
dysthymic disorder.  

Associated with the file was a record from Gaston Memorial 
Hospital that shows the veteran was admitted from January 
1993 to February 1993 with complaints of depression.  It was 
indicated that the veteran had a previous episode of 
depression about 20 years previously and was given shock 
treatments.  He reported that they helped and he started to 
work again.  Currently, he began feeling depressed three 
weeks previously to admission.  The final diagnoses included 
major depression recurrent episode and mixed type personal 
[sic] disorder.

Records from Royster Memorial Hospital from May 1963 were 
associated with the file and show that the veteran was 
admitted with a final diagnosis of acute anxiety reaction.  

Received in May 1996 was a notation from May 1996 from H. 
Gene Washburn, M.D., wherein he indicated that he treated the 
veteran in February and March 1963 from anxiety and 
depression.

Associated with the file were records from Edwin D. Rogers, 
M.D., from April 1993 and April 1994 that show that the 
veteran was treated for early primary degenerative dementia, 
senile type.  In April 1993, the veteran reported no previous 
psychiatric history until he developed the present problem of 
confusion and memory loss.  

Associated with the file were records from Cleveland Memorial 
Hospital that include records from June 1963 that show that 
the veteran was admitted for psychoneurosis, depressive 
reaction.  His primary complaint was nervousness, in that he 
walked in his sleep and tended to have nightmares.  He had 
been recently hospitalized in May 1963 for a "nerve 
condition".  He denied any previous psychiatric disturbance.

By rating action of August 1996, service connection for 
history of duodenal ulcer was granted and an evaluation of 0 
percent was assigned.  Service connection for depression was 
denied.  The current appeal to the Board arises from this 
denial.

On a VA outpatient record from March 1997, the veteran was 
seen with complaints to include trouble controlling his urine 
and bowels.  

On a VA outpatient record from May 1997, no symptomatology 
referable to the gastrointestinal system was described.  The 
assessments included dysthymic disorder and peptic ulcer 
disease.  An antacid was prescribed.

An August 1997 notation from Donald S. Miller, M.D., 
indicates that it was Dr. Miller's understanding that the 
veteran had been demonstrated to have a duodenal ulcer.  
Certainly, his longstanding anxiety, depression, and problems 
with stress might predispose to a peptic ulcer.  It was his 
understanding that the veteran was troubled by an active 
depression and anxiety while on active duty and this may have 
predisposed him to a peptic ulcer while he was on active 
duty. 

On a VA examination in August 1999, the veteran reported that 
he had a dull burning pain in the upper, but also, the lower 
part of his abdomen.  He stated that the symptom would come 
and go and he denied any knowledge of any particular 
associations with meals or with fasting.  He stated that he 
occasionally would get the symptomatology at night and it 
would wake him up.  He had trouble sleeping, however, because 
of his arthritic situation, and slept in a chair.  He said he 
did feel occasionally that he had the sensation of stuff 
rising up in his stomach into his chest.  He took a number of 
medications but was told that he could not take certain 
medications because of his history of acid peptic disease and 
peptic ulceration.  He was presently taking Zantac on a 
regular basis.  He took Percocet for his arthritic pain.  The 
veteran stated that he very rarely got nauseated and very 
rarely vomited.  He denied any history of hematemesis at any 
time.  He said that he also had rectal hemorrhoids, and had 
rare episodes of rectal bleeding but none at the present 
time.  The veteran also had difficulty riding in a car as the 
seatbelt caused him to have discomfort in the abdomen.  On 
examination, the veteran weighed 226 pounds, and the maximum 
weight in the past year was 254.  His height was 69 inches.  
The veteran had a large, obese belly which was soft.  He 
complained of minimal tenderness in the right upper quadrant 
and epigastric area.  He had good bowel sound in all four 
quadrants without any guarding, mass, or significant 
tenderness.  The diagnoses included acid peptic disease with 
history of peptic ulceration and more likely than not 
gastroesophageal reflux disease with residuals.

A VA hospital record from August 1997 indicates, in pertinent 
part, that the veteran had a history of depression and 
anxiety disorder.

Received were VA outpatient records from May 1993 to January 
1999 and include the following. 

A record from May 1993 shows that the veteran had been on and 
off antidepressant medication since November 1992.  He felt 
like this was related to his voiding problems.  The 
assessment included resolving urinary tract infection, 
history of stricture disease and benign prostatic 
hypertrophy, and more recent history of mental illness.

A record from December 1993 shows the veteran was admitted in 
December 1993.  The discharge diagnoses included neurotic 
depression.

A record from May 1994 shows the veteran was admitted in 
April 1994 with complaint to include pain and depression 
secondary to joint disease.  He had last been diagnosed with 
dysthymia in 1993.  The assessment included that the veteran 
had a long history of depression and anxiety with sporadic 
short-term hospitalizations.  For the current admission, he 
felt that his anxiety and depression were secondary to his 
degenerative arthritis.  Shortly after admission, the 
veteran's anxiety visibly diminished and he appeared fairly 
positive in mood by the time of discharge. 

A record from August 1994 shows that the veteran was admitted 
in August 1994, and discharge diagnoses included depressive 
disorder.

In October 1996, the veteran was seen for disabilities to 
include depression.  It was noted that the veteran had 
weakness and chronic back pain.  Due to this, he had a fear 
of falling which increased his depression.  

A record from August 1997 shows that the veteran was on 
medications to include an antacid. 

In September 1998, the veteran was seen for individual 
psychotherapy.

In November 1998, the veteran was seen for diabetes mellitus.  
A nursing worksheet shows that a history of peptic ulcer was 
reported.

In January 1999, the veteran was seen for medication 
maintenance for disabilities to include depression.  

A record that appears to be dated sometime in the 1990s shows 
that the veteran was admitted with diagnoses to included 
depression with suicidal ideation.

II.  Analysis

A.  Service connection

Unfortunately, the veteran's medical records from his period 
of active service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  The case was Remanded in 
order to elicit from the veteran alternative evidence in 
support of his claim.  In this regard, consideration has been 
given to Cuevas v. Principi, 3 Vet. App. 542 (1992) (a 
hearing officer has the duty to suggest the submission of 
relevant evidence, even in circumstances where a letter has 
previously been sent to the veteran requesting the submission 
of evidence in support of the claim).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has a psychiatric 
disability that was incurred in service.  Records from the 
Office of the Surgeon General show that in May 1954, the 
veteran was hospitalized with a diagnosis of an organic 
mental disability.  The available records pertaining to 
service do not establish any complaints or findings referable 
to a functional mental disorder such as the veteran is now 
claiming had its onset in service.  The veteran's wife stated 
that the veteran had treatment from a physician within one 
year after service for symptomatology to include being 
withdrawn and nervous.  Despite being requested to do so, the 
veteran has not submitted any medical evidence concerning 
treatment for psychiatric symptoms until many years 
postservice. 

The veteran has not satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has not set forth a 
claim which is plausible.  There is no evidence to show a 
link between the appellant's psychiatric disability and his 
military service.  In the absence of any evidence that is 
probative of a link between any psychiatric disability and 
service, the claim is not well grounded.  See Dean v. Brown, 
8 Vet. App. 449, 455 (1995).  

The veteran and his wife have reported that he has suffered 
from nervous symptomatology since active service.  Presuming 
the veteran's history of continuity of symptomatology since 
active service to be credible for the purpose of establishing 
a well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disability and the 
post-service symptomatology.  See Savage at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post- 
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current psychiatric disorder to any in-
service psychiatric condition or to the post-service 
symptomatology.  The veteran is not competent to ascribe his 
post-service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Finally, while the opinion from Dr. Miller, an internist, has 
been noted, the physician did not relate the veteran's 
current psychiatric disability to military service or to 
postservice symptomatology.  He merely stated that the 
veteran's psychiatric disability was long standing.  In 
short, the statement does not demonstrate that the physician, 
after listening to the patient's lay history and performing 
an examination, made a medical judgment based on both 
factors, that the appellant suffered a current psychiatric 
condition attributable to military service.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Therefore, the Board finds 
that the veteran has not presented a claim for service 
connection for a psychiatric disability that is well 
grounded.

B.  Increased rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Even though there is an indication in the file that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits, there is no contention that these are disability 
based benefits versus age related.  Therefore, there is no 
need to obtain any such SSA records.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in August 1996, service connection was 
awarded for history of duodenal ulcer; a 0 percent rating was 
assigned under Diagnostic Code (DC) 7305 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4. 

Under applicable criteria, a 10 percent rating is warranted 
for mild duodenal ulcer, with recurring symptoms once or 
twice yearly.  A 20 percent rating is warranted for a 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating is warranted for a moderately severe 
disability, less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for a severe disability with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

Further, a zero percent evaluation shall be assigned when the 
schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

The record does not support the veteran's claim for a 
compensable rating, as there is no evidence of a mild 
duodenal ulcer.  The evidence does not show that the veteran 
has symptoms referable to a duodenal ulcer, or has treatment 
for a duodenal ulcer to show that he has symptoms once or 
twice yearly.  At the VA examination in August 1999, the 
diagnoses included acid peptic disease and more likely than 
not gastroesophageal reflux disease with residuals.  It was 
noted only that the veteran had a history of peptic 
ulceration.  It is pertinent that service connection is 
established only for ulcer disease and not reflux disease.

It is further noted that any weight loss the veteran has had 
has not been attributed to the service connected disability.  
His weight when last recorded was 226 pounds.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.


ORDER

The appellant's claim of entitlement to service connection 
for a psychiatric disability is denied as not well grounded. 

Entitlement to a compensable rating for residuals of a 
duodenal ulcer is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

